QIFFEN, J.
It is not charged in the affidavit that the offense was committed at the city of Cincinnati and county of Hamilton, but “within four miles of the corporate limits of the city and county aforesaid. ’ ’ Under this averment it may have been in the state of Kentucky. It is admitted in the record that Coney Island is within four miles of the city of Cincinnati, but there is no proof that it is within the county of Hamilton and state of Ohio.
Judgment reversed.
Swing and Smith, JJ., concur.